141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles A. TR0BAUGH, Movant--Appellant,STATE OF IOWA, Respondent--Appellee.
No. 97-1442.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 16, 1998Feb. 17, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before LOKEN and MURPHY, Circuit Judges, and WEBBER,* District Judge.
PER CURIAM.


1
Federal inmate Charles A. Trobaugh filed a Motion for a Writ of Error Coram Nobis in the district court, arguing that an expired Iowa state court conviction that had been used to enhance his federal sentence should be vacated because of an involuntary guilty plea, ineffective assistance of counsel, and a due process/equal protection violation during state post-conviction proceedings.  The district court1 dismissed the motion, concluding that the writ of coram nobis is not available if the petitioner is still in federal custody, and that the writ may not be used to challenge a state court conviction in federal court.  Trobaugh appeals.  After careful consideration, we agree with the district court that the writ of coram nobis may not be used to collaterally attack a state court conviction in this manner.  Moreover, even if the district court had jurisdiction to consider a collateral attack on the expired state court conviction in question, "there is no federal constitutional right to collaterally attack a prior conviction used to enhance a sentence on any constitutional ground other than failure to appoint counsel for an indigent defendant."  Partee v. Hopkins, 30 F.3d 1011, 1012 (8th Cir.1994), applying Custis v. United States, 114 S.Ct. 1732 (1994).


2
Accordingly, the judgment of the district court is affirmed.



*
 The Honorable E. Richard WEBBER, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable Ronald E. LONGSTAFF, United States District Judge for the Southern District of Iowa